Citation Nr: 1134972	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-11 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee (previously classified as internal derangement of the left knee), currently rated at 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the right knee.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This appeal comes to the Board of Veterans' Affairs (Board) from rating decisions issued by the RO in November 2007 and August 2008.  In a November 2007 rating decision, the RO recharacterized the Veteran's left knee disability from internal derangement of the left knee to DJD (previously rated under Diagnostic Code 5257) of the left knee and assigned a 10 percent rating under Diagnostic Code 5010, effective December 20, 2006, the date of receipt of the claim.  In a July 2008 rating decision issued in August 2008, the RO granted service connection for DJD of the right knee associated with DJD of the left knee.  The Veteran perfected an appeal to the initial disability rating for the right knee assigned, notwithstanding the fact that his substantive appeal pre-dated the statement of the case (SOC) on this issue.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996)..  

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned; a copy of the transcript is in the record.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional development is warranted on the Veteran's claims.
 
During the Travel Board hearing and VA treatment, the Veteran indicated that he has, and continues to receive, both private and VA treatment for his knees.  On remand, the Veteran should be asked to sign authorization for release of records from the Orthopedic, Spine and Sports Medicine Center in Paramus, New Jersey, and from Dr. J. G. Marsicano, of Brielle Orthopedics in Brick, New Jersey.  Similarly, outstanding VA treatment records should be associated with the claims file on remand.
 
The Board notes that VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 (flexion) or 5261 (extension); rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Here, the Veteran's knee disabilities have been rated based on limitation of motion under Diagnostic Code 5010.  However, on remand, VA should consider whether a separate compensable rating for instability or subluxation is warranted for the left knee.  In this regard, the Board notes that, on VA examination, the Veteran has reported that his left knee locks and buckles and VA treatment records have shown mild synovitis, tenderness to palpation over the joint line medial and lateral below the knee, and positive drawer tests in July 2008, August 2008, February 2009 (to include patellar grind), April 2009 (to include swelling and stiffness), and November 2009.  As a result of a February 2009 VA orthopedic consult, a left lower extremity medial unloader (knee) brace and lateral heel wedges for both lower extremities were prescribed.  An April 2009 VA physical therapy rehab outpatient noted revealed bilateral knee osteoarthritis with severe medial joint narrowing on the left and moderate on the right.  Laxity was noted on left anterior drawer test.  In May 2009, the Veteran received a series of three Euflexxa injections to his left knee.  Prior to injection, his gait was normal heel to toe, except for the first couple of steps were antalgic.  During a July 2009 VA spine examination, the Veteran's gait was slightly deviated to the right side and deep tendon reflexes were 1+ at both knees.  In light of these facts, it appears that the Veteran's bilateral knee disabilities may have worsened since last formal VA examination in February 2007.  Thus, on remand, the Veteran should be scheduled for another examination to ascertain the nature and severity of his knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the East Orange, New Jersey VA Medical Center and the Brick, New Jersey VA outpatient clinic, since November 9, 2009.  All records and responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for either knee disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records from the Orthopedic, Spine and Sports Medicine Center in Paramus, New Jersey, and from Dr. J. G. Marsicano, of Brielle Orthopedics in Brick, New Jersey, to include radiological studies, since October 9, 2004.  All responses/records should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA orthopedic examination of the right and left knees, to evaluate the nature and severity of his service-connected DJD of right and left knees.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran.  The report of examination should include a discussion of the Veteran's medical history, subjective complaints, and lay statements of record.  All appropriate tests and studies, including x-rays of each knee, should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide the range of motion reported in degrees for each knee, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement for each knee.  To the extent possible, the examiner should express any functional loss due to such factors in terms of additional degrees of limited motion of each knee.  Based on objective demonstration of repetitive motion of each knee, the examiner should express an opinion as to whether pain limits functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of additional degrees of limited motion for each knee due to pain on use during flare-ups.  The examiner should determine whether there is lateral instability or recurrent subluxation of the right and/or left knee; and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for each knee.

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an increased rating for DJD of the left and right knee, to include whether a separate rating is warranted under Diagnostic Code 5257, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish a supplemental SOC to the Veteran and to his representative and afford them the appropriate time period for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

